124 F.3d 218
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Cedric Donnell BROOKS, also known as Scout, also known asAdonis Bailey, Defendant-Appellant.
No. 96-1407.
United States Court of Appeals, Tenth Circuit.
Sept. 24, 1997.

Before TACHA, MCKAY and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
Mr. Brooks' appeal is dismissed without prejudice, pursuant to United States v. Galloway, 56 F.3d 1239, 1240 (10th Cir.1995) (en banc).


3
DISMISSED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.R. 36.3